Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6, 8-9, 11-14 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 3, 4, 5, 6, 7, 5, 8, 9, 8,10 and 11 respectively of U.S. Patent No. 11,070,781. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim are fully encompassed (broader) than the patented claims. 
Instant application                                              US 11,070,781
1. (Currently amended) A method for transforming , each of the virtual screens is characterized by a having a cylindrical radius of curvature 'R' in a plane parallel to top and bottom edge of each virtual screen and a ratio R/z2 wherein 'z2' indicates height of each of the virtual screens is in a range of 1 to preparing virtual 






2. (Original) The method of claim 1, wherein the data that defines the virtual screens further defines each of the auxiliary screens as having parallel tangents at their respective centers.

4. (Currently amended) The method of claim 1, 

5. (Currently amended) The method of claim 1, wherein the data that defines the 
6. (Currently amended) The method of claim [[6]] 5, wherein the data that defines the virtual screens further defines that the auxiliary screens face each other and are spaced apart a distance '2C' measured at their respective centers of area, wherein a ratio of 2C/W is in a range of 1 to 1.5.

8. (Currently amended) An apparatus for transforming , each of the virtual screens is characterized by a having a cylindrical radius of curvature 'R' in a plane parallel to top and bottom edge of each virtual screen and a ratio R/z2 wherein 'z2' indicates height of each of the virtual screens is in a range of 1 to 4 preparing virtual 








9. (Currently amended) The apparatus of claim [[9]] 8, wherein the memory holds further instructions that defines each of the auxiliary screens as having 
11. (Currently amended) The apparatus of claim 8, wherein the memory holds further instructions that defines each of the virtual screens having a width 'W measured along its respective one of the tangent lines such that a ratio W/z2 is in a range of 1.8 to 3.6, that the auxiliary screens face each other and are spaced apart a distance '2C' measured at their respective centers of area, wherein a ratio of 2C/W is in a range of 1 to 1.5.

12. (Currently amended) The apparatus of claim [[12]] 8, wherein the memory holds further instructions that defines a virtual floor plane parallel to and located a distance 'z1' below the bottom edge of each virtual screen, wherein zi is equal to or within 20% of 0.9*z2, 



13. (Currently amended) An apparatus for processing , each of the virtual screens is characterized by a having a cylindrical radius of curvature 'R' in a plane parallel to top and bottom edqe of each virtual screen and a ratio R/z2 wherein z2' indicates height of each of the virtual screens is in a range of 1 to 4; and outputting the virtual 








14. (Original) The apparatus of claim 13, wherein the memory holds further instructions that define orientation of each of the auxiliary screens such that their tangents are parallel.  

17. (Currently amended) The apparatus of claim 13, wherein the memory holds further instructions that define a virtual floor plane parallel to and located a distance 'z3' below the bottom edge of each virtual 
18. (Currently amended) The apparatus of claim [[16]] 13, wherein the memory holds further instructions that define each of the virtual screens has a width 'W measured along its respective one of the tangent lines such that a ratio W/z2 is in a range of 1.8 to 3.6.  

19. (Original) The apparatus of claim 18, wherein the memory holds further instructions that define that the auxiliary screens face each other and are spaced apart a distance '2C' measured at their respective centers of area, wherein a ratio of 2C/W is in a range of 1 to 1.5.


2. The method of claim 1, wherein the 
data that defines the virtual screens 
further defines each of the auxiliary 
screens as having parallel tangents at 
their respective centers.

(see claim 1 above) 










3. The method of claim 1, wherein the 
data that defines the virtual screens 

screens has a width ‘W’ measured along 
its respective one of the tangent lines 
such that a ratio W/z.sub.2 is in a range 
of 1.8 to 3.6.
4. The method of claim 3, wherein the 
data that defines the virtual screens 
further defines that the auxiliary screens 
face each other and are spaced apart a 
distance ‘2C’ measured at their 
respective centers of area, wherein a 
ratio of 2C/W is in a range of 1 to 1.5.

5. An apparatus for transforming 
extended video data for display in virtual 
reality, comprising: a processor, a 
memory coupled to the processor, and a 
stereoscopic display device coupled to 
the processor, wherein the memory holds 
instructions that when executed by the 
processor, cause the apparatus to 
perform the operations of: receiving 

a center screen and two auxiliary screens 
of a real extended video cinema; 
accessing, by a computer executing a 
rendering application, data that defines 
virtual screens including a center screen 
and auxiliary screens, wherein tangent 
lines to each of the auxiliary screens at 
their respective centers of area intersect 
with a tangent line to the center screen at 
its center of area at equal angles in a 
range of 75 to 105 degrees, each of the 
virtual screens is characterized by a 
having a cylindrical radius of curvature ‘R’
 in a plane parallel to top and bottom 
edge of each virtual screen and a ratio 
R/z.sub.2 wherein ‘z.sub.2’ indicates 
height of each of the virtual screens is in 
a range of 1 to 4; accessing further data 
that defines a virtual floor plane parallel to
 and located a distance ‘z.sub.1’ below 
the bottom edge of each virtual screen, 

 of 0.9*z.sub.2; preparing virtual extended
 video data at least in part by rendering 
the digital extended video on 
corresponding ones of the virtual screens;
 and saving the virtual extended video 
data in a computer memory.
6. The apparatus of claim 5, wherein the 
memory holds further instructions that 
defines each of the auxiliary screens as 
having parallel tangents at their 
respective centers.


7. The apparatus of claim 5, wherein the 
memory holds further instructions that 
defines that each of the virtual screens
 has a width ‘W’ measured along its
 respective one of the tangent lines such
 that a ratio W/z.sub.2 is in a range of 1.8
 to 3.6, that the auxiliary screens face 
each other and are spaced apart a 

respective centers of area, wherein a 
ratio of 2C/W is in a range of 1 to 1.5.



(see claim 5)
















8. An apparatus for processing extended 
video data for display by a virtual reality 
display apparatus, comprising: a 
processor, a memory coupled to the 
processor, and a stereoscopic display 
device coupled to the processor, wherein 
the memory holds instructions that when 
executed by the processor, cause the 
apparatus to perform: accessing virtual 
extended video data for display that 
defines virtual screens including a center 
screen and auxiliary screens, wherein 
tangent lines to each of the auxiliary 
screens at their respective centers of 
area intersect with a tangent line to the 
center screen at its center of area at 
equal angles in a range of 75 to 105 
degrees, each of the virtual screens is 
characterized by a having a cylindrical 
radius of curvature ‘R’ in a plane parallel 
to top and bottom edge of each virtual 

‘z.sub.2’ indicates height of each of the 
virtual screens is in a range of 1 to 4; 
accessing further data that defines a 
virtual floor plane parallel to and located a
 distance below the bottom edge of each
 virtual screen, wherein z.sub.1 is equal 
to or within 20% of 0.9*z.sub.2; and 
outputting the virtual extended video data
 for display using a stereographic display 
system of the VR headset.

9. The apparatus of claim 8, wherein the memory holds further instructions that define orientation of each of the auxiliary screens such that their tangents are parallel.

(see claim 8) 








10. The apparatus of claim 8, wherein the memory holds further instructions that define each of the virtual screens has a width ‘W’ measured along its respective one of the tangent lines such that a ratio W/z.sub.2 is in a range of 1.8 to 3.6.

11. The apparatus of claim 10, wherein the memory holds further instructions that define that the auxiliary screens face each other and are spaced apart a distance ‘2C’ measured at their respective centers of area, wherein a ratio of 2C/W is in a range of 1 to 1.5.




Allowable Subject Matter
The examiner notes there is no prior art rejection being made, and thus upon the filing/approval of a Terminal Disclaimer the application will be allowed. 
It is noted the cited IDS includes foreign search that reject the claims (prior to amendment), however the amended claims specifically include subject matter not addressed/disclosed in the prior arts cited. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see newly cited references on attached form PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:

(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible 

/BRIAN P YENKE/Primary Examiner, Art Unit 2422